DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 26, 2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: figure 2B has reference number 211 (assumed to be an inadvertent drafting error and that 210 was meant).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f). 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are:
“at least two coupling modules rotatably coupled to a distal end and a proximal end of the lens module, respectively, such that the lens module can be rotated, relative to the coupling modules, about a first axis” in claims 1, 7 and 18;
“an engagement module configured to releasably engage a brim of a headwear and to independently rotate relative to the lens module” in claims 1 and 7;
“the coupling modules are operated to rotate into register with the brim and the engagement modules are operated to releasably couple the lens module to the brim such that the first axis is substantially orthogonal to a viewing axis of a user when the headwear is deployed on a head of the user, then the lens module is selectively operable, by rotation of the lens module about the first axis, between at least a deployed mode and a stowed mode, in the deployed mode, the lens module intersects the viewing axis of the user, and, in the stowed mode, the lens module is substantially removed from the viewing axis of the user” in claims 1 and 7;
“an offset element configured such that, when the eyewear assembly is releasably coupled to the headwear, the user may selectively adjust a vertical distance between the lens module and the brim of the headwear” in claims 4 and 13; and 
“the coupling modules are operated to rotate into register with the brim and the means for releasably engaging the brim are operated to releasably couple the lens module to the brim such that the first axis is substantially orthogonal to a viewing axis of a user when the headwear is deployed on a head of the user, then the lens module is selectively operable, by rotation of the lens module about the first axis, between at least a deployed mode and a stowed mode, in the deployed mode, the lens module intersects the viewing axis of the user, and, in the stowed mode, the lens module is substantially removed from the viewing axis of the user” in claim 18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 9 and 18 “coupling modules rotatably coupled to a distal end and a proximal end of the lens module” has clarity issues.  The plain meaning of the proximal is situated toward the point of origin/center or attachment and the plain meaning of distal is situated further from the point of origin/center or attachment.  It is unclear if the ends of the lens module are situated such that one end is further (i.e. distal) from the user (i.e. center) or if left and right are meant.  In light of the specification, see figure 1, the connected ends of the lens module are left and right ends and not particularly closer or farther from the user.  The examiner would suggest and for purposes of examination use “coupling modules rotatably coupled to opposite ends of the lens module”.
Claims 2-8 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.
Claims 10-17 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 9 and therefore have the same deficiencies.
Claims 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 18 and therefore have the same deficiencies.
Further regarding claims 8 and 17 “wherein the lens module further comprises at least two optical lens elements … in the deployed mode, the user may selectively operate at least one of the lens elements for viewing” has clarity issues.  Figure 1 shows two lenses (right and left) in an operable deployed mode (e.g. 101).  It is unclear how one lens is “operated.”  For example, it is unclear if the user is closing one eye to selectively operate the lens in front of the open eye; or the glasses are monovision type glasses and the user is reading or driving, thereby selectively using one lens or the other; or something else.  The specification sheds no light on this issue.  For purposes of examination the examiner will assume that a user may selectively operate at least one of the lens elements for viewing inherently.
Further regarding claim 20 “the lens module further comprises at least two optical lens elements; wherein, in the deployed mode, the user may selectively operate at least one of the lens elements between the stowed mode and the deployed mode” is has clarity issues.  It is unclear how in a deployed mode selective operation in a stowed mode occurs.  Moreover, it is unclear if the two or more lens elements refers to a left and right lens that each operate separately between the stowed mode; or a stack of lens elements (e.g. corrective lenses stacked with a sunglass lenses?).  The specification, e.g. see figure 1, only discloses two lenses (right and left) that operate together between the stowed mode (e.g. 102) and the deployed mode (e.g. 101).  There is no disclosure regarding stacked/multiple elements.  Given the deficits in the specification for purposes of examination the examiner will ignore “in the deployed mode,” and assume either interpretation reads on the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 20 “the lens module further comprises at least two optical lens elements; wherein, in the deployed mode, the user may selectively operate at least one of the lens elements between the stowed mode and the deployed mode” is not enabled by the specification.  The specification has no discussion, examples or figures of stacked/multiple elements according to one possible interpretation of the claim, as set forth above (failing at least Wands factors A, B, E, F & G, see MPEP 2164) and one skilled in the art would not be able to make the claimed invention based on the contents of the specification (Wands factor H, see MPEP 2164).  The specification has no discussion, examples or figures of left and right lenses operating independently according to another possible interpretation of the claim, as set forth above (failing at least Wands factors A, B, E, F & G, see MPEP 2164) and one skilled in the art would not be able to make the claimed invention based on the contents of the specification (Wands factor H, see MPEP 2164).
Claim 20 is further rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement1. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 20 “the lens module further comprises at least two optical lens elements; wherein, in the deployed mode, the user may selectively operate at least one of the lens elements between the stowed mode and the deployed mode” fails the written description requirement.  Adequate written description means that, in the specification, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the [claimed] invention.” Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991). When no such description can be found in the specification, the only thing the PTO can reasonably be expected to do is to point out its nonexistence. In re Alton, 76 F.3d 1168, 1175 [37 USPQ2d 1578] (Fed. Cir. 1996).   Given the deficits in the specification noted above the examiner further concludes that applicant was not in possession of eyewear according to either possible interpretation of claim 20 at the time of filing. 

Claim Warning
Applicant is advised that should claims 1-2 be found allowable claims 10-11, respectively, and/or claim 1 be found allowable claim 19, and/or claims 9-10 be found allowable claims 18-19, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Insofar as they are understood claims 1-2, 4-11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Treger et al. US Patent Application Publication 2014/0013480.
Regarding claim 1 Treger discloses an eyewear assembly for attaching to headgear (title e.g. figures 9-13), comprising: a lens module comprising at least one optical lens element (abstract e.g. sunglasses 3); and, at least two coupling modules (e.g. combination of retractable arm 4, ball joints 12A & 12B and magnet or other similar fastening device 13) rotatably coupled to opposite ends of the lens module (e.g. via ball joints 12A at attachment points 11), respectively, such that the lens module can be rotated, relative to the coupling modules, about a first axis (inherent for 12A), each coupling module comprising: an engagement module (e.g. combination of 12B & 13) configured to releasably engage (abstract e.g. see figure 10) a brim of a headwear (e.g. brim 2 of cap 1) and to independently rotate relative to the lens module (inherent for 12B); and a sleeve with retaining features (e.g. 4 are telescoping, see abstract and figure 11, and inherently include a sleeve with retaining features), wherein: when the coupling modules are operated to rotate into register with the brim (abstract “can be partially stowed under the cap's brim or in a recessed compartment in the cap's brim, either of which may have friction points or magnets set to keep the sunglasses from dropping down” e.g. see figure 3) and the engagement modules are operated to releasably couple the lens module to the brim such that the first axis is substantially orthogonal to a viewing axis of a user when the headwear is deployed on a head of the user (abstract “placement of the sunglasses on the face” e.g. see figure 1), then the lens module is selectively operable, by rotation of the lens module about the first axis, between at least a deployed mode and a stowed mode (abstract “user can release the sunglasses to position them on the face … allow the fast placement and removal of sunglasses in an efficient manner” see figures 1-2 & 6), in the deployed mode, the lens module intersects the viewing axis of the user (see figure 1), and, in the stowed mode, the lens module is substantially removed from the viewing axis of the user (see figure 2).
Regarding claim 2 Treger discloses the eyewear assembly of claim 1, as set forth above.  Treger further disclose wherein the sleeve further comprises a deformable coupling material (paragraph [0028] discloses retractable arms can be made from “plastic-type material, such as resin, metallic materials, such as titanium, brass or the like, or any other suitable material, such as carbon fiber” e.g. metal materials are deformable) configured to releasably engage at least part of the engagement module (since 4 has telescopic motion it can releasable engage/disengage portions as it is contracted/extended).
Regarding claim 4 Treger discloses the eyewear assembly of claim 1, as set forth above.  Treger further disclose wherein each engagement module further comprises an offset element (e.g. 4) configured such that, when the eyewear assembly is releasably coupled to the headwear, the user may selectively adjust a vertical distance between the lens module and the brim of the headwear (e.g. see figure 9).
Regarding claim 5 Treger discloses the eyewear assembly of claim 1, as set forth above.  Treger further disclose it is further comprising: a first pivot joint rotatably coupling the lens module to the corresponding coupling module such that the lens module is selectively rotatable about the first axis (e.g. 12A); and a pivot member coupled to the first pivot joint (e.g. lower/inner part of 4), wherein the pivot member slidably engages (e.g. upper/outer part 4) with the corresponding coupling module.
Regarding claim 6 Treger discloses the eyewear assembly of claim 5, as set forth above.  Treger further disclose wherein the first pivot joint (e.g. 12A) is configured to operate in at least two predetermined orientations (inherent for 12A), a first of the at least two predetermined orientations corresponds to a position of the lens module in the deployed mode (see figure 1), and a second of the at least two predetermined orientations corresponds to a position of the lens module in the stowed mode (see figure 2).
Regarding claim 7 Treger discloses the eyewear assembly of claim 5, as set forth above.  Treger further disclose it is further comprising, for each coupling module: a second pivot joint (e.g. 12B) configured such that the lens module is rotatable relative to the coupling module about a second axis (inherent for 12B).
Regarding claim 8 Treger discloses the eyewear assembly of claim 1, as set forth above.  Treger further disclose wherein the lens module (e.g. 3) further comprises at least two optical lens elements (e.g. see left and right lenses in figure 1); wherein, in the deployed mode, the user may selectively operate at least one of the lens elements for viewing (inherent as set forth in 112 section above).
Regarding claims 9-10 the limitations of claims 9-10 are the same as the limitations of claim 1 and claims 9-10 are rejected for the same reasons.
Regarding claims 11 and 13-17 the limitations of claims 11 and 13-17 are the same as the limitations of claims 2 and 4-8, respectively, and claims 11 and 13-17 are rejected for the same reasons.
Regarding claims 18-19 the limitations of claims 18-19 are the same as the limitations of claims 9-10, respectively, and claims 18-19 are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Insofar as they are understood claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Treger et al. US Patent Application Publication 2014/0013480 in view of Cahill US Patent 5,471,259.
Regarding claim 8 Treger discloses the eyewear assembly of claim 1, as set forth above.  Treger further disclose wherein each engagement module is releasably couple the engagement module to the brim of the headwear (inter alia paragraph [0049] “other suitable fastening technique to attach the retractable arms 4 to the brim 2 of a cap 1”).
Treger does not disclose wherein each engagement module further comprises a spring element configured to apply a clamping force to the brim of the headwear.
Cahill teaches an eyewear assembly for attaching to the brim of headgear (title) that allows the eyewear to be in a selectable operable position (abstract e.g. see figure 2) or a stowed position (abstract e.g. see figure 3) and includes an engagement module (e.g. spring clip member 30) is releasably couple (abstract “detachably securing”) the engagement module to the brim of the headwear (abstract), and further teaches the engagement module further comprises a spring element configured to apply a clamping force to the brim of the headwear (inherent for spring clip 30 when disposed on the brim) for the purpose of releasably coupling the device to a hat brim (inter alia abstract).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the eyewear assembly for attaching to headgear as disclosed by Treger to have each engagement module further comprises a spring element configured to apply a clamping force to the brim of the headwear as taught by Cahill for the purpose of releasably coupling the device to a hat brim.
Regarding claim 12 the limitations of claim 12 are the same as the limitations of claim 3 and claim 12 is rejected for the same reasons.

Insofar as it is understood claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Treger et al. US Patent Application Publication 2014/0013480 in view of Tonoyan US Patent 5,533,208.
Regarding claim 20 Treger discloses the eyewear assembly of claim 18, as set forth above.  Treger further disclose wherein the lens module further comprises at least two optical lens elements (see figure 1).
Treger does not disclose wherein the user may selectively operate at least one of the lens elements between the stowed mode and the deployed mode.
Tonoyan teaches eyewear assembly for attaching to the brim of headgear (abstract e.g. figures 1-2) that allows the eyewear to be in a selectable operable position (e.g. see figure 4) or a stowed position (column 5 lines 15-20 “visor 11 can be worn with the left and right lenses 35 and 37 folded up and away from the face” e.g. see figure 3) and includes two lenses (e.g. left and right lenses 35 and 37), and further teaches the user may selectively operate at least one of the lens elements between the stowed mode and the deployed mode (abstract e.g. see figure 5) the for the purpose of providing extended partial shading to the user's face (column 5 lines 20-24).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the eyewear assembly for attaching to headgear as disclosed by Treger to have the user may selectively operate at least one of the lens elements between the stowed mode and the deployed mode as taught by Tonoyan the for the purpose of providing extended partial shading to the user's face.

Insofar as it is understood claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Treger et al. US Patent Application Publication 2014/0013480 in view of Frommer US Patent 2,459,021.
Regarding claim 20 Treger discloses the eyewear assembly of claim 18, as set forth above.  Treger further disclose wherein the lens module further comprises at least two optical lens elements (see figure 1).
Treger does not disclose wherein the user may selectively operate at least one of the lens elements between the stowed mode and the deployed mode.
Frommer teaches eyewear (title e.g. figures 1 or 7) with multiple lens modules (e.g. lenses 18 & 18’ in frame 16 and lenses 19 & 19’ in frame 17; or lenses 19 & 19’ in frame 17 and lenses 26 in frame 25) that can be in an operable position (see figures 1 or 7) or a stowed position (e.g. figure 2) where in the deployed mode, the user may selectively operate at least one of the lens elements between the stowed mode and the deployed mode (column 3 lines 36-56) for the purpose of enabling three different focal lengths (column 1 lines 1-5).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the eyewear assembly for attaching to headgear as disclosed by Treger to have the user may selectively operate at least one of the lens elements between the stowed mode and the deployed mode as taught by Frommer for the purpose of enabling different focal lengths.

Examiner’s Comments
An independent “picture” claim consisting of the elements seen in figures 2A-3, as described in the specification, would overcome the current prior art rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shone US Patent 256,393, in regards to a similar invention, see figures 1-3.
Brownlow et al. US Patent 395,811, in regards to a similar invention, see figures 1-2.
Vecchio US Patent 3,495,898, in regards to eyewear that separately allows lenses to be in an operational position or a stowed position.
Kelman US Patent 5,208,916, in regards to a similar invention, see figures 1-2.
Chong US Patent 5,687,420, in regards to a similar invention, see figures 1-2.
Yuen US Patent 5,692,234, in regards to a similar invention, see figures 1-4.
Ho US Patent 7,207,673, in regards to a similar invention, see figures 1-7.
Thoman US Patent Application Publication 2009/0013439, in regards to a similar invention, see figures 1-4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                      December 14, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As a point of clarity, the written description requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly and Co., Fed. Cir. 2010, see MPEP 2161.